                    Case 20-10475-BLS                 Doc 746         Filed 09/24/20           Page 1 of 8




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           ) Case No. 20-10475 (BLS)
                                                                )
                                                                ) (Jointly Administered)
                                                                )

     AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
     HEARING ON SEPTEMBER 24, 2020 AT 11:00 A.M. (PREVAILING EASTERN TIME)

     THIS HEARING HAS BEEN CANCELLED AT THE DIRECTION OF THE COURT

PLEASE NOTE YOU MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM. TO
APPEAR VIA VIDEO CONFERENCE VIA ZOOM AND COURTCALL, PARTIES SHOULD
USE THE INSTRUCTIONS BELOW:

Join ZoomGov Meeting: https://debuscourts.zoomgov.com/j/1600914589
Meeting ID: 160 091 4589
Passcode: 019684

To appear telephonically via CourtCall, parties must make prior arrangements through CourtCall
by telephone (866) 582-6878.

FINAL FEE APPLICATIONS:

1.           Final Fee Applications for Professionals

                     Related Documents:

                               A.        Final Fee Index attached hereto as Exhibit A.

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan's Restaurants, Inc. (9987); Logan's Roadhouse, Inc.
      (2074); Logan's Roadhouse of Kansas, Inc. (8716); Logan's Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors' mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.



PHIL1 9135315v.1
               Case 20-10475-BLS      Doc 746    Filed 09/24/20    Page 2 of 8




                   Status:   The final fee index is attached hereto as Exhibit A. The Debtors
                             will submit a certification of counsel resolving this matter. The
                             hearing on this matter has been cancelled with the permission
                             of the Court.

 Dated: September 24, 2020            /s/ Michael W. Yurkewicz
 Wilmington, Delaware                 KLEHR HARRISON HARVEY BRANZBURG LLP
                                      Domenic E. Pacitti (DE Bar No. 3989)
                                      Michael W. Yurkewicz (DE Bar No. 4165)
                                      919 N. Market Street, Suite 1000
                                      Wilmington, DE 19801
                                      Telephone: (302) 426-1189
                                      Facsimile: (302) 426-9193
                                      -and-
                                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                      Morton R. Branzburg
                                      1835 Market Street, 14th Floor
                                      Philadelphia, PA 19103
                                      Telephone: (215) 569-2700
                                      Facsimile: (215) 568-6603
                                      -and-
                                      KATTEN MUCHIN ROSENMAN LLP
                                      Steven J. Reisman (admitted pro hac vice)
                                      575 Madison Avenue
                                      New York, NY 10022
                                      Telephone: (212) 940-8800
                                      Facsimile: (212) 940-8876
                                      -and-
                                      KATTEN MUCHIN ROSENMAN LLP
                                      Peter A. Siddiqui (admitted pro hac vice)
                                      525 W. Monroe Street
                                      Chicago, IL 60661
                                      Telephone: (312) 902-5200
                                      Facsimile: (312) 902-1061

                                      Attorneys for the Debtors and Debtors in Possession




PHIL1 9135315v.1
               Case 20-10475-BLS           Doc 746     Filed 09/24/20    Page 3 of 8




                                             EXHIBIT A

                                   CraftWorks Parent, LLC, et al.
                                Bankruptcy Case No. 20-10475 (BLS)
                     Final Fees and Expenses Scheduled for Final Fee Hearing
      Final Fee Hearing: September 24, 2020 at 11:00 a.m. (Prevailing Eastern Time)


                                       Debtors’ Professionals:

Hilco Real Estate, LLC

1.      First and Final Fee Application of Hilco Real Estate, LLC for Allowance of Compensation
        for Services Rendered as Real Estate Consultants and Advisors to the Debtors for the
        Period from March 3, 2020 to June 26, 2020 [Docket No. 716; Filed 8/31/2020]

Klehr Harrison Harvey Branzburg LLP

2.      Final Fee Application of Klehr Harrison Harvey Branzburg LLP for Allowance and
        Payment of Compensation and Reimbursement of Expenses as Co-Counsel to the Debtors
        for the Period from March 3, 2020 through September 8, 2020 [Docket No. 730; Filed
        9/10/2020]

        A.         First Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from March 3, 2020 through March 31, 2020 [Docket No.
                   599; Filed 6/25/2020]

        B.         Certificate of No Objection Regarding Docket No. 599 [Docket No. 654; Filed
                   7/20/2020]

        C.         Second Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from April 1, 2020 through April 30, 2020 [Docket No. 626;
                   Filed 7/1/2020]

        D.         Third Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from May 1, 2020 through May 31, 2020 [Docket No. 627;
                   Filed 7/1/2020]

        E.         First Interim Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from March 3, 2020 through May 31, 2020 [Docket No.
                   629; Filed 7/1/2020]


PHIL1 9135315v.1
               Case 20-10475-BLS          Doc 746     Filed 09/24/20    Page 4 of 8




        F.         Certificate of No Objection Regarding Docket No. 626 [Docket No. 661; Filed
                   7/23/2020]

        G.         Certificate of No Objection Regarding Docket No. 627 [Docket No. 662; Filed
                   7/23/2020]

        H.         First Omnibus Order Awarding Interim Allowance of Compensation for Services
                   Rendered and Reimbursement of Expenses [Docket No. 668; Filed 7/27/2020]

        I.         Fourth Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from June 1, 2020 through June 30, 2020 [Docket No. 679;
                   Filed 8/3/2020]

        J.         Certificate of No Objection Regarding Docket No. 679 [Docket No. 710; Filed
                   8/26/2020]

        K.         Fifth Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from July 1, 2020 through July 31, 2020 [Docket No. 711;
                   Filed 8/26/2020]

        L.         Sixth Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for
                   Payment of Compensation and Reimbursement of Expenses as Co-Counsel for the
                   Debtors for the Period from August 1, 2020 through September 8, 2020 [Docket
                   No. 727; Filed 9/9/2020]

M-III Advisory Partners, LP

3.      Final Fee Application of M-III Advisory Partners, LP as Financial Advisor for the Debtors
        for Compensation for Services Rendered and Reimbursement of Expenses for the Period
        of March 3, 2020 Through July 31, 2020 [Docket No. 731; Filed 9/10/2020]

        A.         First Monthly Fee Statement of M-III Advisory Partners, LP as Financial Advisor
                   to the Debtors for Compensation for Services Rendered and Reimbursement of
                   Expenses for the Period of March 3, 2020 Through March 31, 2020 [Docket No.
                   314; Filed 4/23/2020]

        B.         Certificate of No Objection Regarding Docket No. 314 [Docket No. 500; Filed
                   5/15/2020]

        C.         Second Monthly Fee Statement of M-III Advisory Partners, LP as Financial
                   Advisor to the Debtors for Compensation for Services Rendered and
                   Reimbursement of Expenses for the Period of April 1, 2020 Through April 30, 2020
                   [Docket No. 342; Filed 5/5/2020]



PHIL1 9135315v.1
               Case 20-10475-BLS          Doc 746     Filed 09/24/20    Page 5 of 8




        D.         Certificate of No Objection Regarding Docket No. 342 [Docket No. 548; Filed
                   5/27/2020]

        E.         Third Monthly Fee Statement of M-III Advisory Partners, LP as Financial Advisor
                   to the Debtors for Compensation for Services Rendered and Reimbursement of
                   Expenses for the Period of May 1, 2020 Through May 31, 2020 [Docket No. 571;
                   Filed 6/4/2020]

        F.         Certificate of No Objection Regarding Docket No. 571 [Docket No. 604; Filed
                   6/29/2020]

        G.         Fourth Monthly Fee Statement of M-III Advisory Partners, LP as Financial Advisor
                   to the Debtors for Compensation for Services Rendered and Reimbursement of
                   Expenses for the Period of June 1, 2020 Through June 30, 2020 [Docket No. 644;
                   Filed 7/13/2020]

        H.         Certificate of No Objection Regarding Docket No. 644 [Docket No. 681; Filed
                   8/5/2020]

Katten Muchin Rosenman LLP

4.      Second Interim and Final Fee Application of Katten Muchin Rosenman LLP as Counsel
        for the Debtors for Compensation for Services Rendered and Reimbursement of Expenses
        for the (I) Interim Period of June 1, 2020 Through September 4, 2020; and (II) Total Fee
        Period of March 3, 2020 Through September 24, 2020 [Docket No. 732; Filed 9/10/2020]

        A.         First Monthly Fee Statement of Katten Muchin Rosenman LLP as Counsel to the
                   Debtors for Compensation for Services Rendered and Reimbursement of Expenses
                   for the Period of March 3, 2020 through March 31, 2020 [Docket No. 313; Filed
                   4/23/2020]

        B.         Certificate of No Objection Regarding Docket No. 313 [Docket No. 499; Filed
                   5/15/2020]

        C.         Second Monthly Fee Statement of Katten Muchin Rosenman LLP as Counsel to
                   the Debtors for Compensation for Services Rendered and Reimbursement of
                   Expenses for the Period of April 1, 2020 through April 30, 2020 [Docket No. 448;
                   Filed 5/13/2020]

        D.         Certificate of No Objection Regarding Docket No. 448 [Docket No. 572; Filed
                   6/4/2020]

        E.         Third Monthly Fee Statement of Katten Muchin Rosenman LLP as Counsel to the
                   Debtors for Compensation for Services Rendered and Reimbursement of Expenses




PHIL1 9135315v.1
               Case 20-10475-BLS          Doc 746    Filed 09/24/20   Page 6 of 8




                   for the Period of May 1, 2020 through May 31, 2020 [Docket No. 583; Filed
                   6/17/2020]

        F.         First Interim Fee Application of Katten Muchin Rosenman LLP for Compensation
                   for Services Rendered and Reimbursement of Expenses as Counsel to the
                   Debtors for the Period of March 3, 2020 through May 31, 2020 [Docket No. 612;
                   Filed 6/29/2020]

        G.         Certificate of No Objection Regarding Docket No. 583 [Docket No. 639; Filed
                   7/9/2020]

        H.         Certificate of No Objection Regarding Docket No. 612 [Docket No. 664; Filed
                   7/24/2020]

        I.         First Omnibus Order Awarding Interim Allowance of Compensation for Services
                   Rendered and Reimbursement of Expenses [Docket No. 668; Filed 7/27/2020]

        J.         Fourth Monthly Fee Statement of Katten Muchin Rosenman LLP as Counsel to the
                   Debtors for Compensation for Services Rendered and Reimbursement of Expenses
                   for the Period of June 1, 2020 through June 30, 2020 [Docket No. 675; Filed
                   7/27/2020]

        K.         Certificate of No Objection Regarding Docket No. 675 [Docket No. 698; Filed
                   8/18/2020]

        L.         Fifth Monthly Fee Statement of Katten Muchin Rosenman LLP as Counsel to the
                   Debtors for Compensation for Services Rendered and Reimbursement of Expenses
                   for the Period of July 1, 2020 through July 31, 2020 [Docket No. 704; Filed
                   8/20/2020]

        M.         Certificate of No Objection Regarding Docket No. 704 [Docket No. 738; Filed
                   9/16/2020]

                                    Committee’s Professionals:

Pachulski Stang Ziehl & Jones LLP

5.      First and Final Application for Compensation and Reimbursement of Expenses of
        Pachulski Stang Ziehl & Jones LLP, as Counsel for the Official Committee of Unsecured
        Creditors for the Period from March 12, 2020 through August 31, 2020 [Docket No. 728;
        Filed 9/10/2020]

        A.         First Monthly Application for Compensation and Reimbursement of Expenses of
                   Pachulski Stang Ziehl &Jones LLP, as Counsel for the Official Committee of
                   Unsecured Creditors for the Period March 12, 2020 through March 31, 2020
                   [Docket No. 555; Filed 5/29/2020]



PHIL1 9135315v.1
               Case 20-10475-BLS           Doc 746     Filed 09/24/20    Page 7 of 8




        B.         Second Monthly Application for Compensation and Reimbursement of Expenses
                   of Pachulski Stang Ziehl &Jones LLP, as Counsel for the Official Committee of
                   Unsecured Creditors for the Period April 1, 2020 through April 30, 2020 [Docket
                   No. 556; Filed 5/29/2020]

        C.         Certificate of No Objection Regarding Docket No. 555 [Docket No. 620; Filed
                   6/30/2020]

        D.         Certificate of No Objection Regarding Docket No. 556 [Docket No. 621; Filed
                   6/30/2020]

        E.         Third Monthly Application for Compensation and Reimbursement of Expenses of
                   Pachulski Stang Ziehl &Jones LLP, as Counsel for the Official Committee of
                   Unsecured Creditors for the Period May 1, 2020 through May 31, 2020 [Docket
                   No. 592; Filed 6/19/2020]

        F.         Fourth Monthly Application for Compensation and Reimbursement of Expenses of
                   Pachulski Stang Ziehl &Jones LLP, as Counsel for the Official Committee of
                   Unsecured Creditors for the Period June 1, 2020 through June 30, 2020 [Docket
                   No. 656; Filed 7/20/2020]

        G.         Certificate of No Objection Regarding Docket No. 656 [Docket No. 724; Filed
                   9/9/2020]

        H.         Certificate of No Objection Regarding Docket No. 592 [Docket No. 725; Filed
                   9/9/2020]

        I.         Fifth Monthly Application for Compensation and Reimbursement of Expenses of
                   Pachulski Stang Ziehl &Jones LLP, as Counsel for the Official Committee of
                   Unsecured Creditors for the Period July 1, 2020 through July 31, 2020 [Docket No.
                   726; Filed 9/9/2020]

FTI Consulting, Inc.

6.      Fourth Monthly and Final Fee Application of FTI Consulting, Inc. as Financial Advisor to
        the Official Committee of Unsecured Creditors for Compensation of Services Rendered
        and Reimbursement of Expenses Incurred for the Period from March 12, 2020 through July
        31, 2020 [Docket No. 733; Filed 9/10/2020]

        A.         First Monthly Fee Application of FTI Consulting, Inc. as Financial Advisor to the
                   Official Committee of Unsecured Creditors for Services Rendered and
                   Reimbursement of Expenses Incurred for the Period of March 12, 2020 Through
                   April 30, 2020 [Docket No. 553; Filed 5/29/2020]




PHIL1 9135315v.1
               Case 20-10475-BLS           Doc 746     Filed 09/24/20    Page 8 of 8




        B.         Certificate of No Objection Regarding Docket No. 553 [Docket No. 622; Filed
                   6/30/2020]

        C.         Second Monthly Fee Application of FTI Consulting, Inc. as Financial Advisor to
                   the Official Committee of Unsecured Creditors for Services Rendered and
                   Reimbursement of Expenses Incurred for the Period of May 1, 2020 Through May
                   31, 2020 [Docket No. 630; Filed 7/1/2020]

        D.         Third Monthly Fee Application of FTI Consulting, Inc. as Financial Advisor to the
                   Official Committee of Unsecured Creditors for Services Rendered and
                   Reimbursement of Expenses Incurred for the Period of June 1, 2020 Through June
                   30, 2020 [Docket No. 655; Filed 7/20/2020]

        E.         Certificate of No Objection Regarding Docket No. 630 [Docket No. 663; Filed
                   7/23/2020]

Committee Members:

7.      Final Application of the Official Committee of Unsecured Creditors for Reimbursement of
        Expenses Incurred by Committee Members [Docket No. 734; Filed 9/10/2020]

        A.         First Application of the Official Committee of Unsecured Creditors for
                   Reimbursement of Expenses Incurred by Committee Members [Docket No. 552;
                   Filed 5/29/2020]

        B.         Certificate of No Objection Regarding Docket No. 555 [Docket No. 623; Filed
                   6/30/2020]

Consumer Privacy Ombudsman:

8.      Combined First and Final Application of Boris Segalis, Consumer Privacy Ombudsman,
        for Compensation and Reimbursement of Expenses for the Compensation Period of May
        18, 2020 Through May 31, 2020 [Docket No. 690; Filed 8/14/2020]

        A.         Certificate of No Objection Regarding Docket No. 690 [Docket No. 737; Filed
                   9/16/2020]




PHIL1 9135315v.1
